          Case 3:21-cr-02185-JLS Document 23 Filed 09/01/21 PageID.60 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                         Case No.: 21CR2185-JLS
10                                        Plaintiff,
                                                       ORDER CONTINUING MOTION
11   v.                                                HEARING/TRIAL SETTING

12   BRYAN ALEXIS VALLADOLID,
13                                      Defendant.
14
15           Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
16   the Motion Hearing/Trial Setting presently scheduled for September 3, 2021 shall be
17   continued to October 15, 2021 at 1:30 p.m. Defendant shall file an acknowledgement of
18   the new hearing date by September 8, 2021.
19           For the reasons set forth in the joint motion, the Court finds that the ends of justice
20   will be served by granting the requested continuance, and these outweigh the interests of
21   the public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
22   continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), as well as under 18
23   U.S.C. § 3161(h)(1)(D).
24        IT IS SO ORDERED.
25   Dated: September 1, 2021
26
27
28


                                                                                        21CR2185-JLS
